Per Curiam.
The costs of the bill to perpetuate testimony must be struck out, as not having been incurred in the cause, but in a distinct proceeding. The plaintiff may yet have the benefit of the evidence against some one else, as amply as she has had it, against the defendant; and it is unfair that he alone should bear the expense of it. The charge for the attendance, as witnesses, of gentlemen of the profession, who are in contemplation of law, always present in courts, where they actually practice, must also go out. So, also, the charge for the attendance of witnesses before the Prothonotary, at the time of taxation. The practice is to take the affidavit of the party at the foot of the bill, for prima facie evidence of its accuracy; and the witnesses therefore need not have been produced. The rest of the Bill is allowed.
Taxation confirmed, subject to the preceding exceptions.
Sergeant, J.
having been of counsel with one of the parties in the case of M‘Williams v. Swift, did not sit in this case.